           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 1 of 56




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 SHAWN HENNING

                      Plaintiff,
                                                        No. 3:20-cv-1702
       v.

 TOWN OF NEW MILFORD; ANDREW OCIF;                      COMPLAINT AND
 SCOTT O’MARA; H. PATRICK                               JURY DEMAND
 MCCAFFERTY; STEVEN JORDAN; JOSEPH
 QUARTIERO; MICHAEL GRAHAM; BRIAN
 ACKER; and HENRY LEE,

                      Defendants.


      Plaintiff Shawn Henning, by and through his attorneys Craig A. Raabe and W.

James Cousins allege as follows:

                            PRELIMINARY STATEMENT

      1.       Shawn Henning and Ralph (“Ricky”) Birch spent 30 years wrongfully

incarcerated for the December 2, 1985 murder of Everett Carr— a crime they did not

commit.

      2.       In December 1985, Ricky and Shawn were troubled and vulnerable

teenagers, not sophisticated criminal masterminds.

      3.       The idea that they could have committed an exceptionally gory murder

while leaving no physical trace of themselves and picking up no physical trace of the

victim is absurd. It has always been absurd.

      4.       Police learned of the death of Everett Carr at his home in New Milford,

Connecticut, in the early morning hours of December 2, 1985.




                                               1
              Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 2 of 56




         5.       When they arrived, they found one of the bloodiest crime scenes they had

ever encountered.

         6.       There was blood on the floor, blood on the walls almost all the way up to

the ceiling, blood on the victim’s clothes, and blood scattered around the house on

objects that the killers touched.

         7.       None of it was Ricky Birch or Shawn Henning’s blood.

         8.       The killers left bloody footprints at the scene. According to the State, the

footprints must have been left during the struggle, and could not have been left by

someone who came upon the scene afterwards, because other blood spattered on top of

the footprints.

         9.       The footprints were not Ricky Birch’s or Shawn Henning’s. They were too

small.

         10.      The crime scene was rich with fingerprints. The police lifted at least 40

latent fingerprints from the scene and compared them against 50 known individuals.

         11.      None of the fingerprints belonged to Ricky Birch or Shawn Henning. One

of the fingerprints has, to this day, not been matched to its source.

         12.      Hairs were recovered from the crime scene.

         13.      None of the hairs belonged to Ricky Birch or Shawn Henning.

         14.      And, as one would expect, the bloody struggle left substantial amounts of

DNA at the crime scene.

         15.      None of the DNA was Ricky Birch or Shawn Henning’s DNA.

         16.      The DNA of a still-unknown person was found mixed with the blood and

DNA of the victim, on the victim’s clothing, on a piece of the murder weapon, in a

bloody footprint on the floor, and in a blood smear on box in the victim’s dresser.


                                                 2
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 3 of 56




         17.   No physical trace of the victim has ever been found on the person of Ricky

Birch or Shawn Henning or on any items that were ever in their possession.

         18.   At the time of Carr’s death, Ricky was just 18 years old. Shawn was 17.

         19.   Ricky and Shawn were homeless, sleeping in a stolen car, and carrying

around the few possessions they owned. They were inexperienced in life, poor, and dirty.

         20.   The police thoroughly searched Ricky and Shawn’s bodies, their clothing,

their property, the car, and the area where they abandoned the stolen car. None of Carr’s

blood, hair, or DNA was ever found in any of those places, nor was any other forensic

evidence from the scene of the murder.

         21.   While the police quickly and blindly considered Ricky and Shawn as

suspects, they knew they had no evidence to charge Ricky and Shawn with the gruesome

crime.

         22.   The police had no eyewitnesses connecting Ricky or Shawn to the murder

scene. They had no forensic or physical evidence from a dynamic and horrific crime

scene that surely left an evidentiary trail to the true killers. The police had no

explanation as to how a couple of homeless teenagers could have committed the Carr

murder and left no trace at one of the bloodiest crime scenes in recent memory.

         23.   In the words of the commanding officers who supervised the investigation,

the police did not have “sufficient probable cause” to arrest or charge Ricky or Shawn.

         24.   But, as the case remained unsolved, the pressure mounted. The police

needed someone to take the fall for the murder of Everett Carr. They chose Ricky Birch

and Shawn Henning.

         25.   The police falsely claimed that Ricky had incriminated himself in a police

interview—even though the supposed incriminating remark was nowhere to be found in


                                              3
         Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 4 of 56




the police reports and was not doctored up for more than a year.

       26.    The police fabricated reports that Shawn had made statements that put

him at the crime scene and they wrongly manipulated Shawn’s grandmother and

teenage friend into offering inculpatory statements.

       27.    The police suppressed evidence that was starkly inconsistent with their

implausible theory of the case.

       28.    In an effort to explain away the lack of physical evidence, famed

criminalist, Henry Lee, falsely claimed that he had tested a towel at the scene and it

tested positive for blood. In fact, according to testimony from state forensic lab

personnel, Lee never tested the towel. When the lab finally did test the towel in

connection with Shawn’s successful habeas corpus proceedings decades later, the towel

did not contain blood. To convict Shawn, the State had argued to the jury the false

evidence that Lee manufactured when it claimed that Shawn had used the towel to wash

off Carr’s blood.

       29.    These misdeeds stole almost half of Shawn Henning’s adult life from him

and have left him with the enduring emotional trauma from waking up in prison every

day for thirty years for a crime with which he had absolutely no involvement.

                            JURISDICTION AND VENUE

       30.    This Court has subject matter jurisdiction over Plaintiff’s federal law

claims pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3)-(4) because Plaintiff’s claims arise

under the laws of the United States, namely 42 U.S.C. § 1983, and allege the deprivation

of rights guaranteed by the Constitution of the United States.

       31.    This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a).


                                             4
            Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 5 of 56




       32.      Venue lies in this Court under 28 U.S.C. 1391(a)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in the District of

Connecticut.

                                      JURY DEMAND

       33.      Plaintiff demands trial by jury.

                                          PARTIES

       34.      Plaintiff Shawn Henning is a 52-year-old man. He is a citizen of the United

States and resides in New London, Connecticut.

       35.      Defendant Town of New Milford is a municipal corporation organized

under the laws of the State of Connecticut, with its principal place of business at 10 Main

Street, New Milford, Connecticut.

       36.      Defendant Andrew Ocif was at all relevant times a Detective in the

Connecticut State Police, acting under color of state law. He is sued in his individual

capacity.

       37.      Defendant Scott O’Mara was at all relevant times a Detective in the

Connecticut State Police, acting under color of state law. He is sued in his individual

capacity.

       38.      Defendant H. Patrick McCafferty was at all relevant times a Detective in

the Connecticut State Police, acting under color of state law. He is sued in his individual

capacity.

       39.      Defendant Steven Jordan was at all relevant times a Police Officer in the

New Milford Police Department, acting under color of state law. He is sued in his

individual capacity.




                                               5
            Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 6 of 56




       40.      Defendant Joseph Quartiero was at all relevant times a Detective in the

Connecticut State Police acting under color of state law. He is sued in his individual

capacity.

       41.      Defendant Michael Graham was at all relevant times a Detective in the

Connecticut State Police, acting under color of state law. He is sued in his individual

capacity.

       42.      Defendant Brian Acker was at all relevant times a Sergeant in the

Connecticut State Police, acting under color of state law. Acker is the highest-ranking

police official assigned to the Everett Carr murder investigation and, upon information

and belief, retained supervisory authority over the investigation as a whole. He is sued

in his individual capacity.

       43.      Defendant Henry Lee was at all relevant times the Chief Criminalist and

Director of the Connecticut State Police Forensic Laboratory, acting under color of state

law. He is sued in his individual capacity.

                                          FACTS

                I.    The Gruesome Murder of Everett “Charlie” Carr

   A. Blood Everywhere

       44.      On the night of December 1-2, 1985, at least two people murdered 65-year-

old Everett “Charlie” Carr at the home of his daughter Evelyn Kominiak, a.k.a. Diana

Columbo, at 74 Aspetuck Avenue in New Milford, Connecticut.

       45.      Carr was stabbed approximately 27 times, including a deep five-inch gash

across his neck. His jugular vein was severed. He sustained approximately seven

instances of blunt force trauma to the head.




                                               6
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 7 of 56




       46.     The murder weapon has never been recovered. A metal collar that

connected the blade of the murder weapon to the handle was found under Carr’s body.

       47.     Blood was pooled around Carr’s body and splattered and smeared on the

walls of the Columbo home’s front hallway, reaching or nearly reaching the ceiling.

       48.     The blood trail showed that, after the assault on Carr, the assailants did

not immediately leave the house.

       49.     Rather, they rummaged through a few other areas of the house, including

most notably, the dresser in Carr’s bedroom. One of the assailants dripped Carr’s blood

onto the clothes in a drawer of that dresser and smeared blood on a White Owl cigar box

in the drawer.

       50.     Neither Ricky Birch nor Shawn Henning was involved in Carr’s death in

any way.

       51.     Neither Ricky Birch nor Shawn Henning has ever been inside the home at

74 Aspetuck Avenue.

       52.     Ricky Birch and Shawn Henning are, and always have been, entirely

innocent of this crime. Carr’s true killers remain unknown and have never been brought

to justice.

   B. Diana Columbo’s Suspicious Behavior

       53.     Diana Columbo called for emergency assistance for her father at

approximately 4:50 am on the morning of December 2, 1985.

       54.     During that call, she said to the dispatcher, “Oh my God, he’s got a knife in

his hand.”

       55.     When emergency medical personnel arrived at 74 Aspetuck Avenue, they

entered the house through the kitchen.


                                              7
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 8 of 56




       56.     When one of the EMTs tried to push through a swinging door from the

kitchen to the dining room to go speak with Columbo, she found that the door was

barricaded.

       57.     But Columbo had just walked through the door, unobstructed, moments

earlier.

       58.     After entering the dining room, Columbo pushed furniture against the

door to prevent the police from opening it.

       59.     During a conversation with an EMT at the crime scene, Columbo blurted

out, “Why did he do this?”

       60.     While still at the scene, Columbo later returned to the dining room to

retrieve her fur coat; an EMT noted this fact in his report because he found it strange.

       61.     Ms. Columbo provided widely divergent and irreconcilable stories of how

and when she discovered her father’s body.

       62.     When she spoke with police at the scene, Columbo told them that she had

been home all night and heard her father “coughing” but did not check on him. This was

a lie. Columbo had in fact been at the home of a boyfriend for much of the night.

       63.     The next day, Columbo acknowledged that she had lied and told police she

had been at the boyfriend’s house. This time she told police that she left her boyfriend’s

house and arrived home at 2:30 a.m. or 3:00 a.m.

       64.     In a sworn statement to police on December 3, Columbo gave her final

version, claiming that she returned home at 4:30 a.m. on the morning of December 2.

When she found her father, she “thought he had hemorrhaged and pas[sed] out.” She

knelt by him and “told him I was going to help him up.”




                                              8
          Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 9 of 56




        65.   Ms. Columbo claimed she “felt his hand and wrist and told him to move

his hand to get his blood circulating.” When he did not do so, she became concerned.

        66.   These statements were facially absurd. When Columbo purportedly came

home, the lights were on, the floor and walls of her hallway were covered in blood, and

her father was lying face-up on the ground, completely soaked in blood, with a five-inch

gash in his throat and dozens of stab wounds in his torso. He quite clearly had been

brutally murdered and had not “pass[ed] out.” Nothing “was going to help him up.”

        67.   Columbo’s statement that her father “hemorrhaged” and that she thought

she could help her father get up by moving his hand is farcical and would have led any

reasonable law enforcement officer to understand that Columbo was involved in or had

knowledge about her father’s gruesome murder.

        68.   Similarly, although there was blood smeared and splattered all over the

hallway and walls, Columbo also told police that it did not appear there had been a

struggle in the house. No reasonable person would have believed such nonsense.

        69.   The time at which Columbo claimed she came home from the boyfriend’s

house varied, but was in all events no later than 4:30 a.m.

        70.   Columbo did not call for emergency medical assistance until 4:50 a.m.

        71.   Columbo’s delay of at least 20 minutes in seeking help is equally

inexplicable and incriminating.

        72.   The gravity of the situation was readily apparent—as was the possibility

that the assailants might still be in the house, unless of course Columbo knew who they

were.

        73.   Screaming, running away, or immediately calling police are all predictable,

innocent responses to discovering one’s father gruesomely murdered in one’s home.


                                            9
          Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 10 of 56




Hanging around for at least 20 minutes, lying to the police, claiming it was a

“hemorrhage,” and barricading emergency personnel from a room of the house are not.

       74.    What’s more, immediately after calling for medical assistance on the night

of the murder, Columbo called Richard Burkhart, her employer and lover.

       75.    Columbo was a senior manager of Burkart’s radiological equipment

company, Burkhart-Roentgen. She was also his paramour for many years while

Burkhart was married to someone else.

       76.    Carr, the victim, also worked part-time in the shipping department at

Burkhart-Roentgen and did not approve of his daughter’s affair with Burkhart.

       77.    Burkhart claimed that his car would not start upon receiving Columbo’s

call, so he did not drive it to the crime scene where the police were present. Instead, in

the wee hours he called an employee to drive him to Columbo’s house at 74 Aspetuck

Avenue.

       78.    Interestingly, the purportedly broken car was back in working order the

very next day.

       79.    Burkhart also called one of his sons at 5:00 a.m. and asked him to come

from Portchester, New York to Columbo’s house in New Milford to “help clean up the

blood” and telling his son, ridiculously, that Mr. Carr may have “coughed up his lungs.”

       80.    Burkhart told police that Columbo told him that she had been home

during the night and heard a thud downstairs, which she later discovered was her father.

       81.    Burkhart and Columbo both falsely told police that Burkhart and the

victim had a close, friendly relationship.

       82.    In fact, as numerous witnesses told police, Burkhart and Everett Carr

loathed each other.


                                             10
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 11 of 56




      83.    Exculpatory police notes that were not disclosed to the defense before trial

describe Carr’s feelings toward Burkhart as follows: “[F]ather said I hate that SOB

before I leave I’m going to punch that bastard.”

      84.    On the afternoon after the murder, a Burkhart-Roentgen employee visited

Burkhart’s farm and noticed unexplained scratches on Burkhart’s face and neck.

   C. An Inside Job?

      85.    From the moment he became involved in the investigation, the lead

investigator, Connecticut State Police (“CSP”) Detective Andrew Ocif, conducted the

investigation on the implausible premise that the killing of Everett Carr was a “burglary

gone bad.”

      86.    However, in addition to the suspicious behavior of the victim’s daughter,

there were any number of reasons to doubt—from the very beginning of the

investigation—the implausible “burglary gone bad” premise.

      87.    First, the exceptional savagery of the crime itself. The number and severity

of the wounds were more consistent with an attack committed in a fit of rage out of

personal animosity than a burglary committed by someone seeking to avoid detection.

      88.    Second, the theft, or lack thereof. Few items were reported missing from

the home: a VCR, a few pieces of jewelry with little value, and some rolls of quarters.

      89.    But the house was full of televisions, stereos, candlesticks, and antiques

that were not touched. The victim had $67 in cash, a watch, and a gold wedding ring on

his person, none of which were taken.

      90.    In addition, as the police knew but failed to disclose to Mr. Birch’s or Mr.

Henning’s defense counsel, investigators seized $1,000 in cash from the crime scene,

further undermining the burglary-gone-wrong theory.


                                            11
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 12 of 56




      91.    The assailants thoroughly searched Carr’s dresser, as if looking for

something in particular.

      92.    The only room in the house that the attackers did not disturb in any way

was Diana Columbo’s bedroom.

      93.    The only thing of even marginal value taken from the house—the VCR—

had been a gift from Richard Burkhart to Diana Columbo.

      94.    Third, the dogs. Diana Columbo had four dogs in the house that were

known by neighbors to bark very loudly at any stranger and to act aggressively toward

perceived threats.

      95.    The dogs did not bark on the night of the murder. Neighbors familiar with

the sound of Columbo’s dogs said they did not hear them that night, suggesting that

whoever killed Carr was known to the dogs. The dogs had never seen Shawn or Ricky.

      96.    The dogs were familiar with Burkhart, as he had bred them and given

them to Columbo.

      97.    None of the dogs was harmed in the incident in any way.

      98.    Fourth, the guns. Carr was known to own multiple firearms, including one

he regularly kept in the glove compartment of his Pontiac, which he generally kept

unlocked.

      99.    No firearms were found at the crime scene. The glove compartment of

Carr’s Pontiac was found open. No gun was inside.

      100.   Carr’s missing guns demonstrate that his assailants were familiar with him

and took measures to deprive him of known means of self-defense before attacking him.




                                           12
          Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 13 of 56




       101.      Fifth, the timing. Carr and his wife Evelyn had lived with their daughter

Diana Columbo in New Milford for several years. They were scheduled to move into a

new apartment in New Jersey on December 3, 1985.

       102.      On the night of the murder, December 1-2, 1985, Mrs. Carr was already in

New Jersey making preparations for the move.

       103.      If someone wanted to kill Carr before he left New Milford and while his

wife was not there, the night of December 1-2, 1985 was an opportune time to do so.

      II. Defendants’ Investigation Yields “Not Enough Probable Cause”

   A. The Usual Suspects For A Supposed “Burglary Gone Bad”

       104.      Because the crime occurred in New Milford, the New Milford Police

Department (NMPD) responded to the crime scene and initially took charge of the

investigation.

       105.      New Milford had a population of less than 25,000 at the time and a small

police department.

       106.      The Western District Major Crime Squad of the Connecticut State Police

(CSP) soon began providing assistance.

       107.      Throughout the investigation, the CSP and NMPD jointly investigated the

murder.

       108.      Some investigative tasks were performed exclusively by NMPD personnel;

some exclusively by CSP personnel; and some by both CSP and NMPD personnel.

       109.      The lead investigator on the case was CSP Detective Andrew Ocif.

       110.      On the morning of December 2, 1985, just hours after police responded to

the scene of the Carr murder, NMPD Police Officer Steve Jordan was in contact with a




                                               13
          Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 14 of 56




local informant, Peter Barrett. Jordan asked Barrett who was committing burglaries and

stealing VCRs.

      111.    Barrett revealed the names of several people who were committing small-

time burglaries in the area, all of whom were drug users.

      112.    Barrett also revealed the identities of two “fences” who were receiving

stolen property for resale in return for money or drugs. One of the fences was a man

named Douglas Stanley, who lived in Danbury and sold cocaine out of his apartment.

      113.    Police began investigating the people whom Barrett mentioned, including

Stanley, for whose apartment they got a search warrant.

      114.    Most of the early persons of interest in the investigation were people with

addiction issues, transients, and low-level offenders known to local police.

      115.    In the two to three days following the murder, police canvassed Carr’s

neighborhood to see whether neighbors heard anything unusual on the night of the

murder.

      116.    Most reported hearing and seeing nothing of interest. But at least one

neighbor said that she heard a car with a loud exhaust drive up the street at

approximately 12:20 to 12:30 a.m., and then turn around and depart the area

approximately 15 to 20 minutes later.

   B. Ricky, Shawn, Tina, and the Stolen Buick

      117.    Among the people mentioned by the informant as someone who used

recreational drugs and committed small-time burglaries in New Milford in December

1985 were Ricky Birch and Shawn Henning.

      118.    Shawn had suffered through an extremely chaotic home life from the time

he was a young boy. He, his siblings, and half siblings were, from time to time, separated


                                            14
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 15 of 56




and living with different relatives in a variety of locations. Shawn had lived with his

mother, then his aunt, and then his grandmother as the family broke apart from

divorces, illness, and poverty as family members lurched from place to place (e.g.,

Illinois, California, Oklahoma, New Mexico, and Colorado).

       119.   By age sixteen, Shawn had been sent to live with his father in New Milford,

Connecticut. But his father, a bouncer in a strip club, had no interest in caring for

Shawn and had, by September 1985, thrown him out to live on the street.

       120.      In September 1985, shortly after his 17th birthday, Shawn met his

girlfriend, Tina Yablonski, in New Milford. She was a childhood friend of Ricky Birch.

       121.   The three of them began to hang out together.

       122.   In December 1985, Ricky was homeless. He generally slept in a park, at a

friend’s house, or in a car if he had access to one. He carried around a few extra items of

clothing in a backpack.

       123.   In December 1985, Ricky was also regularly using cocaine. On a few

occasions, he broke into houses he knew to be empty at the time and stole electronics

and other household items. He then sold those items, including to Douglas Stanley, to

pay for drugs.

       124.   On November 29, 1985, Ricky Birch, Shawn Henning, and Tina Yablonski,

stole an old Buick from the lot of an auto body shop in Brookfield, Connecticut. They

stole the car so that Ricky would have somewhere to sleep.

       125.   They drove the Buick to New Hampshire to visit Ricky’s mother.

       126.   While they were in New Hampshire, the Buick got stuck in a stream in bad

weather. In the process of pulling it out, its muffler ripped off. As a result, the Buick was

very loud.


                                              15
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 16 of 56




      127.   On the night of December 1, 1985, upon returning from New Hampshire,

Ricky, Shawn, and Tina drove to Douglas Stanley’s apartment in Danbury, where they

hung out and got high.

      128.   They left in the early morning hours of December 2 and dropped Tina at

her home in New Milford. They then returned to Shawn Henning’s father’s house, where

Ricky slept on the floor of Shawn’s room. They had to sneak into the house as Shawn’s

father had thrown him out to live on the street.

      129.   Ricky, Shawn, and Tina returned to Douglas Stanley’s apartment late on

December 2. Barrett, the informant, was there, as were other local burglars whose

names Barrett had given to police, including a man named Keith Breen.

      130.   Barrett and Breen told the group that an old man in New Milford had been

killed when he interrupted a burglary and had his throat slashed with a knife. Stanley

told everyone assembled at his apartment to expect to be questioned by the police.

      131.   Ricky, Shawn, and Tina decided that, if questioned by the police, they

would say they had hitchhiked from New Hampshire to Danbury, and then from

Danbury to New Milford, on the night of December 1-2. Their purpose in doing so was to

conceal that they had stolen the Buick.

      132.   The police questioned Shawn Henning on December 4. He told the police

that he, Ricky, and Tina had left Douglas Stanley’s around 12:30 am on the night of

December 1-2 and hitchhiked back to New Milford. Shawn denied any knowledge of or

involvement in the Carr homicide.

      133.   On December 5, Ricky voluntarily walked into NMPD headquarters to

speak with police after hearing from an acquaintance that the police had identified Ricky

as an informant.


                                            16
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 17 of 56




       134.   When Ricky showed up, police questioned him about his whereabouts on

the night of December 1-2. He said that he, Shawn, and Tina had left Douglas Stanley’s

between 12:30 am and 2:00 am on the night of December 1-2 and hitchhiked back to

New Milford. Ricky denied any knowledge of or involvement in the Carr homicide.

       135.   The police had learned through investigation that the Buick had been

stolen from the auto body shop but did not know who had taken it. When police asked

Ricky about the Buick, he admitted stealing it. He also acknowledged having committed

four recent residential burglaries in the area.

       136.   Ricky offered to take the police to the Buick. It was not where Ricky had

last left it, but while Ricky was in the patrol car with the NMPD, they coincidentally

passed Shawn walking on the street.

       137.   Ricky told Shawn that he had told the police everything about the Buick

and that Shawn should do the same. Shawn then took the police to the Buick, which he

had left in the woods near a reservoir.

       138.   On December 5, police separately interrogated Ricky and Shawn a second

time. This time, they were in custody.

       139.   Each man continued to deny any knowledge of or involvement in the Carr

homicide. Each truthfully maintained that they had left Douglas Stanley’s apartment in

Danbury in the early morning hours of December 2, dropped off Tina at her house, and

returned to Shawn’s father’s house, where they slept.

       140.   The police seized the clothes that Shawn and Ricky were wearing when

they were arrested.

       141.   After recovering the Buick, the police thoroughly searched it. It was

predictably filthy—full of trash, clothes, dust, and dirt. It had clearly not been cleaned


                                             17
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 18 of 56




for some time. The police knew from multiple witnesses that Ricky and Shawn had slept

multiple nights in the Buick.

      142.      The police painstakingly inventoried every single object in the Buick—

more than a hundred items altogether.

      143.      The items included matchbooks, pieces of paper, forks, tissues, an empty

soda cup, soap, clothing, a Motley Crue poster, gasoline cans, marijuana, a single penny,

and an empty mayonnaise jar “partially filled with Hawaiian Punch-type liquid.”

      144.      None of the items found in the Buick had any connection to 74 Aspetuck

Avenue or to the Carr homicide.

      145.      On December 9, police again conducted custodial interrogations of Shawn

and Ricky, who were detained pending trial on charges relating to the stolen Buick. The

December 9 interrogation of Ricky would later become a pivotal moment in the case

against him.

      146.      The police exerted significant pressure on the teenage suspects during

those interrogations. They threatened them with the death penalty, shoved graphic

photos of Carr’s slit throat in their faces, and encouraged each man to turn on the other.

      147.      Both truthfully maintained that they had nothing to do with the murder of

Everett Carr.

      148.      These detectives, who had knowledge of the crime scene, correctly

recognized that whoever committed this crime would have “blood on their person” and

would leave a trail of forensic evidence into the getaway car. Shawn vociferously pleaded

with the police to carefully examine the crime scene evidence, the car, and his clothing,

because he knew he had not been present at the crime.




                                             18
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 19 of 56




       149.      The police threatened Shawn that he faced “heavy time,” “that all the

evidence points toward [Shawn],” that it was a “rich crime scene,” and “that evidence

that we’ve got from you and from the scene is going to put you there.” They also lied to

Shawn, claiming that his “story doesn’t match up with Birch’s” and Mr. Birch was

“gonna put it all on [Mr. Henning]” and “Birch is gonna walk out of this thing and guess

who’s gonna be left sitting, holding the bag. Shawn Henning.”

       150.   During Ricky’s December 9 interrogation, CSP Detective Scott O’Mara

held a graphic photo of Carr’s dead body a few inches from Ricky’s face. O’Mara yelled,

in sum and substance, “Look what you did to someone’s grandfather. How can you live

with yourself?”

       151.   Ricky responded, in sum and substance, “If you don’t get that photo out of

my face, I’m going to punch you in yours.” At that point, the police ended the

interrogation.

       152.      As more particularly described hereafter, Defendants O’Mara and

McCafferty created false reports of Shawn’s interrogations.

       153.   Also on December 9, the police executed search warrants for the Henning

residence, the Yablonski residence, and the bodies of Ricky, Shawn, and Tina.

       154.   The police took clothes from Shawn and Tina’s houses. They took lint from

Shawn’s father’s dryer. They took samples of Ricky, Shawn, and Tina’s fingerprints,

blood, hair, and pubic hair.

       155.   None of Carr’s blood was found in or near the stolen Buick, or on Ricky,

Shawn, or Tina’s persons or property.

       156.   There were small blood spots on some clothes belonging to Ricky and

Shawn, but it had nothing to do with the Carr murder. The blood was Shawn’s from


                                              19
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 20 of 56




when he cut his finger while removing a license plate from the Buick, which lab testing

confirmed.

      157.     As the State Lab reported to the police in January 1986, none of the latent

fingerprints lifted from the Carr crime scene belonged to Ricky, Shawn, or Tina.

      158.     As the State Lab reported to the police in February 1986, none of the blood

found at the Carr crime scene belonged to Ricky, Shawn, or Tina.

      159.     None of the hair found at the Carr crime scene belonged to Ricky, Shawn,

or Tina.

      160.     The footprints at the Carr crime scene did not match the footwear seized

from Ricky and Shawn.

      161.     In short, within two months of their initial contact with Ricky and Shawn,

the police knew that no physical evidence whatsoever connected either of them to the

Carr homicide.

   C. The Investigation Flails

      162.     In March 1986, the police learned that Douglas Stanley had bought a

stolen Panasonic VCR from Ricky Birch and then resold it. The VCR taken from the

Columbo house at 74 Aspetuck Avenue was also a Panasonic.

      163.     Police tracked down the VCR that Ricky had sold to Douglas Stanley. To

their evident disappointment, however, it had no connection to the Carr homicide. It

came from a different house in a different town.

      164.     Between January and October of 1986, the police searched the road

between 74 Aspetuck Avenue and the reservoir area (where Shawn had led the police to

the Buick). They had dogs sniff the woods for blood. They had divers search the

reservoir. They went back to 74 Aspetuck Avenue to dust for more fingerprints.


                                            20
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 21 of 56




       165.   They found nothing connecting Ricky or Shawn to the Carr murder.

       166.   Even as they pursued tangential leads, the police scarcely investigated

obvious suspects, Diana Columbo and Richard Burkhart.

       167.   In May 1986, a CSP trooper who was not involved in the Carr investigation

received a phone call at home from an anonymous caller who said that Richard Burkhart

was responsible for the Carr homicide.

       168.   On June 9, 1986, Ocif asked Burkhart to take a polygraph test about his

whereabouts on the night of Everett Carr’s death. Burkhart became enraged, yelled “No

fucking way,” kicked over a wastebasket, and told Ocif to “get the hell out of here and

never come back.”

       169.   Ocif complied with Burkhart’s suspicious outrage: Ocif left and never

came back. He made no attempt to speak with Burkhart again.

       170.   Police knew that both Burkhart and Columbo had repeatedly lied about

the relationship between Burkhart and Everett Carr. Burkhart and Columbo claimed the

two men were friendly when they actually hated each other. Police do not appear to have

ever confronted either Burkhart or Columbo about these lies.

       171.   Despite having been informed that Burkhart owed Carr money, police do

not appear to have investigated the financial relationship between the two men.

       172.   Police also appear to have been unaware that Columbo was using illicit

drugs heavily at the time of Carr’s death.

       173.   Police do not appear to have investigated the fact that Columbo’s primary

car, a white Volkswagen Beetle, was not parked at her home on the night of the murder.




                                             21
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 22 of 56




   D. With Pressure Mounting, the Police Admit They Cannot Solve the
      Crime

       174.   Everett Carr was a senior citizen killed in especially brutal fashion in what

the police claimed was a botched burglary. The case attracted significant public

attention in Western Connecticut. The police were under significant pressure to solve it.

       175.   Some of that pressure came from the victim’s family. On May 11, 1986,

Carr’s widow Evelyn wrote to CSP Sergeant Brian Acker to express her displeasure that

no one had been arrested yet.

       176.   Evelyn, who by then lived in New Jersey, asked the police to tell her if they

were still “at first base.” She wrote: “I still have many friends in New Milford, and I feel

obliged to let them know by advising these friends and doing so through the public

media, i.e., press conferences, TV, interviews, etc.”

       177.   She copied the Governor of Connecticut on the letter.

       178.   On October 9, 1986, CSP Lieutenant James Hiltz, the Commander of the

Western District Major Crime Squad, encouraged the State’s Attorney’s Office to seek

authorization from the Governor to issue a monetary reward.

       179.   Lt. Hiltz wrote to the State’s Attorney: “[A]ll conventional investigative

leads and processes have been exhausted. All known associates, friends, possible

witnesses and/or suspects have been interviewed. Evidence has been collected and

forensically examined and analyzed. Simply stated, there is not enough Probable

Cause for an arrest or prosecution.”

       180.   Lt. Hiltz’s representations were true. On information and belief, he would

not have made such representations to the State’s Attorney without familiarizing himself

with the investigation or without consulting the lead detective, Ocif.



                                             22
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 23 of 56




       181.    The Governor authorized a $20,000 reward on October 23, 1986. CSP

investigators working on the case learned of the award on October 28, 1986, when the

State’s Attorney informed them of it.

       182.    Ocif personally learned of the reward—and of Lt. Hiltz’s representation

that no probable cause existed—no later than March 5, 1987, when Ocif attached Lt.

Hiltz’s letter to a memo that Ocif wrote and signed.

       183.    On information and belief, Ocif never questioned, challenged, or disputed

Lt. Hiltz’s representation that no probable cause existed. To the contrary, Ocif agreed

with it.

       184.    The reward did not bear any fruit. The finger-pointing began.

       185.    On February 17, 1987, State’s Attorney Pastore wrote to Henry Lee at the

State Lab: “The commanding officer of the Western District Major Crime Squad . . . has

requested that this office intervene with your office to expediate [sic] the complete

analysis of blood stains to clothing submitted to you in [the Carr case]. I expressed

reservations to the officers in as much as their frustrations are within their own agency

however [sic] I did want to advise you of their request.”

       186.    In other words, Lt. Hiltz, the commanding officer of the Western District

Major Crime Squad, blamed the State Lab for not having solved the Carr case. But the

State’s Attorney told Lt. Hiltz that the real blame lay “within their own agency”—that is,

with the CSP investigators working the case.

       187.    On February 26, 1987, Lee responded. He wrote: “We started the

examination of the evidence right away. I treated this case as the top priority case. Five

examiners and myself worked on this case day and night for four weeks, including

several weekends . . . . We have done everything within our available resources on this


                                            23
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 24 of 56




case. However, forensic science has its limitations. The bloodstain found on the

suspect’s jacket didn’t match the victim’s blood type.”

       188.   Lee noted that he had reached out to several other laboratories for

assistance with the Carr homicide but “they inform me that there is really not much that

they can do to help us with this case.”

       189.   In conclusion, Lee wrote: “If a case cannot be solved, it is not the fault of

any particular individual.”

       190.   On March 5, 1987, Major John M. Watson, the commander of the entire

CSP Western District and the supervisor of Lt. Hiltz, wrote a letter to Evelyn Carr, who

was continuing her efforts to press for an arrest.

       191.   Watson wrote: “I do understand your frustrations regarding this tragic

occurrence in your life. Suspects have been identified but sufficient probable cause

does not exist at this time to proceed against them.”

       192.   Major Watson’s representation was true. On information and belief,

Watson would not have made such a representation (particularly not to the victim’s

widow) without familiarizing himself with the details of the investigation or without

consulting the lead detective, Ocif.

       193.   On information and belief, Ocif never questioned, challenged, or disputed

Major Watson’s representation that no probable cause existed. To the contrary, Ocif

agreed with it.

       194.   In short, as of March 1987, the investigation was at a dead end. No one

agreed who was responsible for the lack of progress. The State’s Attorney blamed the

CSP. The CSP blamed the State Lab. The State Lab blamed the limits of science.




                                             24
          Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 25 of 56




         195.   But everyone agreed on the problem: There was no probable cause for an

arrest. It looked like the Carr case might never be solved.

III. Defendants Manufacture the Evidence They Were Lacking and Suppress
           Evidence That Contradicts Their Fabricated Narrative

         196.   Knowing that they lacked any basis for an arrest, and facing increasing

pressure, Defendants set out to “solve” the Carr homicide by creating the evidence they

were missing. Their targets were Ricky Birch and Shawn Henning.

         197.   Defendants targeted Ricky and Shawn because they were out of other

ideas.

         198.   Defendants targeted Ricky and Shawn because they could fit them into

their “burglary gone bad” narrative; even though the narrative was facially implausible.

         199.   Above all else, Defendants targeted Ricky and Shawn because they were

easy targets—young, uneducated, poor and adrift.

   A. The Bathroom Fabrication

         200. On April 3, 1987—just weeks after CSP commanding officers repeatedly

represented that no probable cause existed for an arrest and the State’s Attorney blamed

the CSP investigators on the case for the lack of progress—those CSP investigators

retrospectively altered Ricky Birch’s words to create an incriminating statement that

Ricky never made.

         201.   As discussed above, CSP Sergeant John Mucherino and Detective Scott

O’Mara had conducted a custodial interrogation of Ricky on December 9, 1985.

         202.   Among the aggressive tactics Mucherino and O’Mara used in that

interrogation was to shove graphic photos of Everett Carr’s dead body in Ricky’s face

and ask Ricky how he could live with himself after killing someone’s grandfather. The


                                             25
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 26 of 56




interrogation terminated when Ricky said he would “punch” O’Mara if O’Mara did not

get the photo out of his face.

       203.    Throughout the December 9 interrogation, Ricky maintained his

innocence.

       204. On April 3, 1987, O’Mara wrote a memo indicating that he and Mucherino

had “reviewed” their December 9, 1985 interrogation with Ricky. O’Mara and

Mucherino both now “remembered” that, sixteen months earlier, Ricky said “That’s the

bathroom there” while looking at a photo of Carr’s body lying in a pool of blood in the

hallway.

       205.    According to O’Mara and Mucherino, the photo did not show any portion

of the bathroom. Therefore, according to O’Mara and Mucherino, Ricky’s statement

revealed knowledge of the house’s layout that Ricky could only have gained from being

inside the house.

       206. This alleged inculpatory statement about the bathroom was an utter

fabrication.

       207.    It is nowhere to be found in O’Mara’s contemporaneous report of the

December 9, 1985 interrogation.

       208. O’Mara’s April 3, 1987 fabricated report states that Mucherino “previously

had a conversation with . . . Ocif” in which Mucherino told Ocif about the statement.

       209. No contemporaneous record of that purported conversation between

Mucherino and Ocif exists either. It never occurred.

       210.    Ricky never said “That’s the bathroom there,” in words or substance,

during his December 9, 1985 interrogation.




                                            26
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 27 of 56




         211.   Nor did Ricky make any other such statement during the December 9

interrogation demonstrating that he had non-public information about the layout of the

house at 74 Aspetuck Avenue. He had no such knowledge, having never been inside the

house.

         212.   O’Mara, Mucherino, and Ocif made the whole thing up.

         213.   O’Mara and Mucherino fabricated other details about the interrogation as

well, including that Ricky’s entire body convulsed and he nearly fell on the floor when

shown a photo of Carr’s dead body.

   B. The Tattoo Fabrication

         214.   On December 5, 1985, when O’Mara interrogated Shawn at the New

Milford police station, O’Mara created a report of the interrogation, falsely claiming that

Shawn had, during that interrogation, acknowledged that he knew the victim had

tattoos.

         215.   The State later relied on O’Mara’s fabrication, that O’Mara repeated at

trial, to argue that Shawn’s supposed knowledge of the tattoos came from his being at

the crime scene.

         216.   Shawn never said he knew anything about the victim having tattoos.

O’Mara simply made this up. Shawn has always accurately maintained that he never met

the victim, was never in his house and knew nothing about the murder.

         217.   Although the interrogations of Ricky and Shawn were being recorded at

the New Milford Police Station on December 5, 1985, no recording or transcription

shows this purported statement about the tattoos.




                                             27
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 28 of 56




   C. The “Turning in the Driveway” Fabrication

       218.   On December 9, 1985, Detective Patrick McCafferty conducted an

interrogation of Shawn in the Litchfield Correctional Center infirmary where Shawn was

being held on pending burglary charges. Shawn had readily admitted to committing

several local burglaries. During that interrogation, McCafferty confronted Shawn with

the made-up claim that the police knew he had turned around in Everett Carr’s

driveway. Shawn vehemently denied ever being at the victim’s house. During the course

of the heated and threatening interrogation, Shawn, in describing a burglary that he,

Ricky and Tina had committed in Brookfield, said that they had turned around in the

driveway during that Brookfield burglary.

       219.   McCafferty then created a false report removing Shawn’s reference to the

Brookfield location and including instead McCafferty’s fabrication that Shawn had

admitted he “may have turned around in the victim’s driveway.” McCafferty knew that

Shawn had made no such admission. No recording or transcript exists to support

McCafferty’s version.

       220.   McCafferty repeated that lie at trial and the State relied on it to argue that

Shawn admitted being in the driveway at the crime scene.

   D. The Mildred Henning and Timothy Saathoff Witness Manipulations

       221.   Three days after the homicide, Mr. Henning, while in custody at the

Litchfield jail and in between the intense interrogations described above, placed a long-

distance call from the jail to his grandmother, Mildred Henning, followed immediately

by another call to his friend, Mr. Timothy Saathoff, both in Illinois.




                                            28
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 29 of 56




       222.   In these calls, he emotionally told them that he had been arrested for

burglaries, which he admitted committing, but that he was also being accused of

involvement in a burglary where a man and a dog were killed. He accurately told them

that he had no involvement with that crime.

       223.   Although the calls were made from the Litchfield jail where, upon

information and belief, calls were routinely monitored and/or recorded, the State now

denies that recordings exist of the calls. Upon information and belief, Mr. Henning’s

long-distance calls from the Litchfield jail to Mrs. Henning and Mr. Saathoff were

monitored and recorded. Surely, had Mr. Henning said in those conversations what

Detective Ocif later claimed he said to Mrs. Henning and to Mr. Saathoff, he would have

been arrested for the homicide in December 1985. He was not arrested until 1988.

       224.   In August 1987, more than a year and a half after those supposed

inculpatory phone calls, Detective Ocif decided to interview Mildred Henning. In his

interviews, Detective Ocif falsely represented to Mrs. Henning that he had a “mountain

of evidence” that Shawn had been at the crime scene.

       225.   Detective Ocif also falsely represented to her that she would “help” Shawn

if she said that Mr. Henning had told her that he had been at the murder scene but did

not kill Mr. Carr. With this prompting, Mrs. Henning eventually gave an account of an

emotional call with Mr. Henning from jail in December 1985 about him committing

burglaries, a man being killed, and a dog being killed, and that Mr. Henning said he did

not kill anyone.

       226.   Detective Ocif told a media source that it took “a lot of convincing” to get

Mrs. Henning to provide the account that he wanted. The “convincing” was nothing but

lying and preying on a grandmother’s emotional connection to her grandson.


                                            29
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 30 of 56




       227.   Even still, Detective Ocif did not find Mrs. Henning’s statements sufficient

probable cause for an arrest as he did not seek a warrant after the interview. Instead,

Detective Ocif obtained a violation of probation arrest warrant for Mr. Henning and

traveled to Mystic, Connecticut to arrest Mr. Henning, who was working full-time and

living at his girlfriend’s parents’ house.

       228.   Detective Ocif used this warrant as a means to take Mr. Henning to the

Litchfield state police barracks, where he had prearranged a call with Mrs. Henning in

Illinois. Detective Ocif also had prepared a fake warrant for Mr. Henning’s arrest for the

Carr homicide, with which he confronted Mr. Henning on the drive to Litchfield.

       229.   After Shawn arrived at the Litchfield state police barracks, Ocif, by

prearrangement, called Shawn’s grandmother on the police barrack’s phone. Detective

Ocif sought to use the ruse of the fake arrest warrant and the surprise call with Mrs.

Henning to prompt Shawn to make a self-incriminating statement.

       230.   But when Shawn spoke to his grandmother, he again denied any

involvement in the Carr homicide. Shawn repeated that he had nothing to do with the

Carr murder–that he was not there at all–and that in his prior call he had stated only

that he was “accused” of being at the murder. Mrs. Henning simply advised him to tell

the truth.

       231.   Despite being prearranged, suspiciously, there is no recording of this

telephone conversation. Ocif testified that he did not record it. Subsequently, it has been

disclosed, however, that police at that barracks regularly recorded, and used, without

knowledge or consent of the participants, all telephone calls made to, from, and within

State Police barracks as that was the subject of a federal class action lawsuit (of which

Mr. Henning was a plaintiff). In re State Police Litigation, 88 F.3d 111 (2d. Cir.1996).


                                             30
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 31 of 56




The only fair inference is that the conversation was recorded but not at all inculpatory,

so the recording was destroyed.

       232.   With no incriminating results from this phone call gambit, Ocif tried

another tack: he falsely told Mr. Henning and his grandmother that he knew Mr. Birch

was the murderer. Detective Ocif then tried to urge Mr. Henning into implicating Mr.

Birch, with an offer of some form of leniency. But Mr. Henning, even though a short-

time acquaintance with no particular loyalty to Mr. Birch, would not be manipulated.

Shawn was adamant that neither he nor Ricky had any involvement in the crime.

       233.   Detective Ocif also interviewed 20-year-old Timothy Saathoff in Herscher,

Illinois in October 1988—almost three years after the homicide and more than a year

after he had first interviewed Mrs. Henning.

       234.   Mr. Saathoff was a childhood friend of Mr. Henning from when Mr.

Henning lived with his grandparents.

       235.   In that interview, Detective Ocif falsely represented to Mr. Saathoff that he

had substantial evidence that Mr. Henning was at the scene of the homicide, and falsely

represented to Mr. Saathoff that he would “help” Mr. Henning if he said that Mr.

Henning told him he was at the murder scene but did not kill the man himself.

       236.   Having been manipulated by Ocif, just like Mrs. Henning, Mr. Saathoff

falsely stated that Mr. Henning had told to him that he was at the scene of the murder,

but had not participated in the murder himself.

       237.   Mr. Saathoff subsequently came forward in an unscheduled, unsolicited

interview with (now Judge) Karen Goodrow and admitted that he lied in his statement

and at trial because Ocif told him it would help Mr. Henning if he testified that Mr.

Henning was present at the scene but did not commit the murder. Mr. Saathoff


                                            31
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 32 of 56




confirmed that Mr. Henning never told him that he was present when the man was

murdered.

          238.   The State relied at trial on these manipulated and fabricated statements,

which were obtained by materially false representations to Shawn’s grandmother and

friend.

   E. Suppressed Exculpatory Evidence

          239.   Even with this fabricated evidence—the “bathroom,” “tattoo” and “turning

in the driveway” statements, and the secondary manipulated “confessions” attributed to

Mrs. Henning and Mr. Saathoff—Defendants still had a problem. They had

manufactured a case based on a supposed bungled burglary, but their own evidence

showed that Everett Carr was almost certainly not killed in a random burglary by people

whose motive was to steal from him under the cover of darkness.

          240. To cover up these discrepancies, Defendants withheld material

exculpatory evidence from the State’s Attorney’s Office, preventing that evidence from

being disclosed to Ricky, Shawn and their defense counsel.

          241.   The Litchfield County State’s Attorney’s Office had an open file policy in

place at the time, under which it made all nonprivileged investigative materials in its

possession, including police records, available for inspection by defense counsel.

          242.   The suppressed evidence strongly supported the fact that Ricky and Shawn

could not have committed the murder of Everett Carr—and that the murder was not a

“burglary gone bad” at all.

          243.   First, the police withheld the fact that they had recovered $1,000 in cash

from the crime scene.




                                               32
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 33 of 56




       244.   CSP Detective Michael Graham, who helped to process the crime scene at

74 Aspetuck Avenue, found eight $100 bills and four $50 bills at the scene shortly after

the homicide. He seized the bills as evidence and filled out an inventory form

documenting the seizure.

       245.   On December 4, 1985, the NMPD gave the $1,000 in cash back to Diana

Columbo, who claimed it as her “lost property.” NMPD Detective Steve Jordan filled out

a form documenting the return of the $1,000 to Columbo.

       246.   CSP Detective Joseph Quartiero documented the recovery of the $1,000 in

cash in his handwritten notes from the investigation.

       247.   Graham, Jordan, and Quartiero did not disclose any of these documents—

or the fact that $1,000 had been recovered from the scene—to the State’s Attorney’s

Office at any time before the start of Mr. Henning’s trial.

       248.   The recovery of $1,000 in large bills from the crime scene--or nearly

$2,400 in today’s dollars—lends further support to the theory that the murder of Everett

Carr did not occur during a robbery at all.

       249.   Second, the police suppressed a recording of a pre-polygraph interview

with Tina Yablonski in which she confirmed that Ricky and Shawn could not have been

in New Milford at the time the State accused them of being there.

       250.   The time at which Ricky, Shawn, and Tina left Douglas Stanley’s

apartment in Danbury on the night of December 1-2, 1985, was an important detail in

the investigation.

       251.   If Ricky, Shawn, and Tina left Danbury after approximately midnight,

Ricky and Shawn could not have been driving the loud car that a neighbor heard on




                                              33
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 34 of 56




Aspetuck Avenue around 12:20 a.m. It would have taken too long to drive back from

Danbury, drop off Tina at home, and get to Aspetuck Avenue.

      252.   An early morning departure from Danbury would therefore mean that

Ricky and Shawn did not commit the crime. (Of course, an earlier departure would not

mean that they did commit the crime, just that it would have been logistically possible

for them to have done so.)

      253.   Ricky and Shawn consistently and truthfully maintained that they had left

Douglas Stanley’s apartment sometime in the early morning hours of December 2.

      254.   In a written statement on December 6, Tina told police that she arrived

home in New Milford around 1:00 a.m.

      255.   On December 8, Tina told police that they left Danbury around 12:50 am.

      256.   In June 1986, Tina changed her story. The CSP obtained a letter from a

county prosecutor in New Hampshire that promised Tina immunity against prosecution

for any role she might have played in a burglary in Charleston, New Hampshire.

      257.   Only after Ocif showed her the immunity letter, Tina claimed that she,

Ricky, and Shawn had left Douglas Stanley’s apartment in Danbury shortly after 11:15

p.m., and certainly before midnight.

      258.   Unbeknownst to Ricky, Shawn or their defense lawyers, however, Tina had

previously given police yet another consistent, exculpatory statement about the time of

departure from Danbury.

      259.   On March 4, 1986, Tina was administered a polygraph exam by CSP

Sergeant Michael Beal and Trooper Joseph Palombizio.

      260. In the interview preceding the polygraph, which was audio recorded, Tina

told police that she, Ricky, and Shawn left Danbury at around 12:25 a.m.—much too late


                                           34
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 35 of 56




for Shawn and Ricky to have driven the loud car that was heard near Carr’s home on the

night of the murder.

       261.   Beal sent a report on the results of the polygraph examination itself to CSP

Sergeant Brian Acker, one of the investigators on the case.

       262.   On information and belief, Beal also conveyed either the recording of the

pre-polygraph interview, or at least its sum and substance, to Acker and/or other

investigators on the case.

       263.   Neither Beal, Palombizio, Acker, nor any other police officer disclosed the

recording of the March 4, 1986 interview to the State’s Attorney’s Office.

       264.   Neither Beal, Palombizio, Acker, nor any other police officer disclosed the

substance of Tina Yablonski’s March 4, 1986 statement about the timing of her

departure from Danbury to the State’s Attorney’s Office.

       265.   Police also suppressed the immunity letter that Ocif presented to Tina and

that provided the motivation for her to change her story.

       266.   Third, the police suppressed comprehensive video footage of the crime

scene at 74 Aspetuck Avenue.

       267.   The footage showed, among other things, that Diana Columbo’s bedroom

was the only room in the house that was untouched during the purported burglary.

       268.   This information, which was not otherwise disclosed to Ricky, Shawn or

their defense counsel, further strengthened the inference that this homicide was not a

“burglary gone bad” at all.

       269.   Fourth, the police suppressed handwritten notes maintained by Detective

Quartiero during the investigation of the Carr murder. These notes were never disclosed




                                            35
          Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 36 of 56




to Ricky, Shawn or their defense counsel at the time he was accused of and tried for the

murder.

       270.   Quartiero’s notes contained a trove of exculpatory information.

       271.   The notes documented that police found $1,000 in cash at the crime scene,

as well as a long list of jewelry with a total value of approximately $10,000,

undermining the State’s trial theory that the murder occurred during a robbery.

       272.   The notes documented that Diana Columbo told investigators there were

no signs of a struggle at the crime scene, an absurd assertion that would have prompted

reasonable defense counsel to explore her possible role in the crime and cast doubt on

the thoroughness and rigor of the police investigation, which failed to meaningfully

probe Columbo’s reasons for making such a specious claim.

       273.   The notes also documented that a Burkhart-Roentgen employee had heard

Mr. Carr say of Richard Burkhart, “I hate that SOB. Before I leave I’m going to punch

that bastard.” The suppression of the notes deprived defense counsel of the opportunity

to use this statement as further support for an alternative theory that the murder

resulted from personal animosity involving Columbo, Burkhart, and Carr.

   F. The Towel Fabrication

       274.   Even with the falsified new “evidence” and the hidden exculpatory

evidence, the emerging case against Ricky and Shawn still had a glaring flaw: How did

homeless teenagers who slept in a stolen car walk out of one the goriest crime scenes in

recent memory without a trace of the victim’s blood anywhere on either of them?

       275.   To help solve that problem for the State, Dr. Henry Lee, then the Director

of the Connecticut State Police forensic laboratory, fabricated still more evidence.




                                            36
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 37 of 56




       276.   When police processed the crime scene, they photographed a bathroom

upstairs in which two towels were hanging next to the sink. One of the towels appeared

to have a stain of some kind on it.

       277.   On a date and time not presently known, Lee told the prosecutor on the

case that he had tested the bathroom towels and that one of the towels had tested

positive for blood.

       278.   These statements were false, and Lee knew they were false.

       279.   In post-conviction proceedings, other state lab personnel testified that Lee

never tested the towels. Having never tested them, he never got a positive result for

blood on one of them. Lee knew as much when he told the prosecutor he had.

       280. Lee’s fabrication about the towel was integral to Shawn’s unlawful

conviction. As the Supreme Court of Connecticut later explained in overturning the

conviction, “the prosecutor’s greatest challenge at trial was to explain how it was

possible for two teenagers to have stabbed the victim twenty-seven times in the confines

of a narrow hallway, severed his jugular vein, struck him over the head several times,

tracked blood all over the house, and yet somehow managed not to leave any trace

evidence in their getaway vehicle—which, as we previously discussed, did not show any

signs of having been cleaned when the police recovered it a few days later—or

elsewhere.” Henning v. Commissioner of Corr., 334 Conn. 1, 32 (2019).

       281.   Lee’s fabrication supplied an explanation: Shawn had washed blood off of

himself and dried himself with the towel. As a result, Shawn was convicted of a crime he

did not commit.

       282.   This was not the first or the only time that Lee forwarded false information

to prosecutors that was later used to convict an innocent person.


                                            37
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 38 of 56




       283.   According to published media reports, Lee “has allegedly hidden evidence

or given incorrect testimony in at least three other cases, potentially sending the wrong

men to prison”1—just as he did to Shawn Henning and Ricky Birch.

       284.   For instance, in one case in 1988, Lee testified that a brown substance

found on a knife belonging to murder suspect was blood. Although Lee testified that it

could not be determined whether the blood was human in origin, in fact laboratory

testing conducted prior to the trial had already shown that the substance was

definitively not human blood.

       285.   In another case, Lee testified that blood spatter found on a murder

defendant’s pants matched his slain wife’s blood type. In fact, it now appears that the

victim’s blood type was never found on the pants.

       286.   Only by fabricating evidence supporting their incredible “burglary gone

bad” theory and suppressing evidence that undermined it were Defendants able to

secure Shawn Henning’s conviction.

    IV. The Flimsy Case Against Shawn Henning and Its Eventual Collapse

       287.   Shawn was arrested for the murder of Everett Carr on November 18, 1988

at gun point by Ocif.

       288. He was charged with felony murder and burglary. He pleaded not guilty.

       289.   The case proceeded to trial just five months after the arrest.2




1      Natalie O’Neill, “How Many Murder Cases Did Celeb Forensic Scientist Henry Lee
Botch?,” The Daily Beast (June 26, 2019), https://www.thedailybeast.com/henry-lee-how-
many-murder-cases-did-the-celebrity-forensic-scientist-botch.
2      Shawn Henning was tried separately and convicted before Ricky’s trial began.


                                             38
          Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 39 of 56




   A. An Unjust Conviction

         290. The State had no eyewitnesses placing Shawn at the scene of the crime. It

had no forensic evidence connecting Shawn to the crime. In fact, all of the forensic

evidence indicated that he was not involved in the crime.

         291.   The State’s extremely weak trial case against Shawn had five basic parts:

         292.   First, the car. Ricky and Shawn were concededly driving the loud Buick

with the missing muffler on the night of December 1-2, 1985. Two neighbors testified

that they heard some unspecified loud car near the Carr residence between 12:10 and

12:30 am on the night of the murder. They did not see the car or hear its doors open or

close.

         293.   One of these neighbors claimed to have heard the noise of the car toward

the end of watching the The Tonight Show with Johnny Carson, which aired from 11:30

p.m. to 12:30 a.m. However, subsequent investigation showed that The Tonight Show

did not air on the evening of December 1, 1985, and that the neighbor therefore must

have recalled hearing a loud noise on a different night, not the night of the murder.

         294.   Another neighbor testified in Ricky’s trial, but not Shawn’s, that he had

both seen and heard the loud car on the night in question, and, upon being shown a

photograph of the Buick, stated that it was not the car he observed.

         295.   Second, Ricky, Shawn, and Tina’s statements about their whereabouts on

the night in question. The State made much of the fact that Ricky, Shawn, and Tina

initially misled the police about their whereabouts on the night of December 1-2, 1985.

But those misleading statements were immediately corrected and were meant to conceal

that they had stolen the Buick. The police knew all of that within 72 hours of the

murder.


                                              39
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 40 of 56




      296.     The State also focused on inconsistent statements about the timing.

According to Tina Yablonski’s testimony, which was inconsistent with her undisclosed

prior statement to police, she, Ricky, and Shawn left Danbury shortly after 11:00 p.m. on

the night of the murder.

      297.     According to the State, this testimony not only showed that it was

logistically possible for Ricky to have committed the crime, but also suggested

consciousness of guilt—that Ricky lied to police about the timing of his departure from

Danbury to conceal that he committed the murder. But Defendants’ suppression of

Tina’s pre-polygraph interview deprived the defense of a crucial area of cross-

examination.

      298.     Third, the falsified December 1985 interrogations. Police witnesses falsely

testified that, during these interrogations, Shawn said that he knew the victim had

tattoos and that Shawn, Ricky, and Tina may have turned around in the victim’s

driveway.

      299.     Fourth, the fabricated testimony of Mildred Henning and Timothy

Saathoff. Without any way of knowing about the suppressed evidence that $1,000 in

cash had been left undisturbed at the crime scene, the defense was impeded from

demonstrating that the “burglary gone bad” theory was incredible.

      300. Fifth, the junk science, which served not to inculpate Shawn but to

explain away the otherwise inexplicable lack of forensic evidence against him. Lee

testified that the blood spatter on the walls was “uninterrupted,” meaning that no

person or object was between the victim’s body and the wall when the spatter occurred.




                                            40
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 41 of 56




According to Lee, this meant that it was possible for the attackers to have committed the

crime without getting significant amounts of blood on them.3

       301.   Lee also falsely testified that blood had been found on the towel in the

upstairs bathroom in the Columbo residence. Lee testified: “The last slide [photograph]

shows a portion of the view of upstairs bathroom. On this towel have reddish color

smear. That smear, I did a few tests, show that it positive consistent with

blood.”

       302.   In attempting to convince the jury of Shawn’s guilt in his closing

argument, the prosecutor relied heavily on the evidence fabricated by Defendants.

       303.   All of that evidence--except that Shawn was driving around in the noisy

stolen Buick and initially lied about it--was either fabricated by the police or

contradicted by Brady material suppressed by the police.

       304.   The prosecutor discussed the December 1985 interrogations at length in

his summation, arguing that Mr. Henning’s statements to McCafferty and O’Mara

placed him at the homicide scene. First, the prosecutor pointed to McCafferty’s

fabricated testimony “Recall if you will Detective McCafferty. He testified that he

conducted an interview with the defendant on December 9th. Now, there are three

interviews; December 4, December 5 and December 9. He testified that he conducted an

interview with the defendant on December 9. He inquired about his movements on the

night of December 1st. He challenged the defendant on his possession of a noisy car. He

told them the noisy car had been in the neighborhood. What happened? The defendant




3      This testimony was, of course, nonsense. There was no possibility that the attackers
could stab Carr 27 times in a dynamic struggle in close quarters without getting bloody
themselves.


                                               41
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 42 of 56




starts to shake his leg violently, and what does he say? ‘We may have turned around in

the driveway.’”

       305.   Next, the prosecutor highlighted O’Mara’s fabricated evidence:

“Remember the testimony of Sergeant O’Mara, backing up a day? This had been in the

interview. One of the things O’Mara did is show him a photograph [of the victim]. Look

at this photograph, ladies and gentlemen. What does the defendant do? He says to

O’Mara ‘isn’t that the guy with the tattoos? I may have seen him downtown.’ I submit to

you ladies and gentlemen, that he didn’t see the tattoos downtown. He saw those tattoos

at the time of the murder, when Mr. Carr was attacked in his home and he’s covered

with tattoos on his hand, his arms, his shoulders and his wrists.”

       306.   The prosecutor also twice reminded the jury of Lee’s fabricated assertion

that there was blood on the towel in the upstairs bathroom. He stated: “Remember the

bloody towel in the upstairs bathroom. It gave them an opportunity to wash.” Indeed,

the prosecutor underscored the significance of the false evidence arguing elsewhere:

“Significant, also, is what Dr. Lee testified to about the upstairs bathroom and the towel

with the blood on it.”

       307.   The jury eventually found Shawn guilty of felony murder. He was

sentenced to 50 years in prison.

   B. New, Definitive Evidence Proves That Ricky and Shawn Are Innocent

       308. After Ricky and Shawn spent decades in prison for a crime they did not

commit, a thorough post-conviction investigation proved their innocence.

       309.   Extensive DNA testing conducted between 2008 and 2015 compared items

seized from the crime scene to the belongings of Ricky, Shawn, and Tina. The DNA




                                            42
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 43 of 56




results show that Carr’s DNA was not found on any of Ricky or Shawn’s clothing or

other belongings.

       310.    Numerous items from the crime scene were tested and found to bear

DNA. Testing excluded Shawn, Ricky, and Tina as contributors of that DNA.

       311.   Four items—a blood smear on the White Owl cigar box from Carr’s

dresser, blood from a floorboard where the perpetrator left a footprint next to Carr’s

body, the waistband of Carr’s bloody underwear, and the knife collar found under Carr’s

body—were each shown to contain a mixture of Carr’s DNA and that of another person.

That person is not Tina, Shawn, or Ricky, and has never been identified.

       312.   It is overwhelmingly likely that the second DNA profile found on these

four items belongs to Everett Carr’s real killer.

       313.   A latent fingerprint recovered from the crime scene has never been

matched to any known individual. It may also belong to the real killer.

       314.   Post-conviction forensic analysis also established that two shoe

impressions found at the crime scene—which the State acknowledged belonged to the

perpetrators—did not match the shoes that Ricky and Shawn wore at the time.

       315.    William Bodziak, a former FBI footwear impression analyst, also

concluded that at least one of the sets of footprints left by Carr’s murderers was far too

small to match either Shawn’s feet or Ricky’s feet.

       316.   Timothy Saathoff also recanted his fabricated statements implicating

Shawn in the murder, and admitted that he lied when he claimed that Shawn had

confessed to him, believing that he would be helping him due to Ocif’s manipulative lies.

       317.   The post-conviction reinvestigation also uncovered evidence from John

Andrews, who was Diana Columbo’s boyfriend at the time of Shawn’s trial in 1989.


                                             43
         Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 44 of 56




        318.   Andrews testified that Columbo once charged at him with a knife during

an argument and threatened to kill him like she had killed her father.

        319.   Shortly after receiving these threats from Diana Columbo, Andrews was

brutally assaulted and nearly murdered while playing cards at the Aspetuck Avenue

house. He believed that Columbo had orchestrated the attack.

        320.   While packing his belongings to leave Columbo’s home, Andrews

discovered the blade of a knife with its handle missing hidden away in the basement.

The knife used to murder Carr almost certainly snapped in half, as demonstrated by the

knife collar found under his body.

        321.   In short, the entirety of the State’s extremely flimsy case against Shawn

and Ricky has been soundly discredited.

   C. Shawn Is Finally Exonerated and the Charges Dismissed

        322.   After lengthy post-conviction proceedings in State court, Shawn’s

conviction was finally overturned by the Supreme Court of Connecticut on June 14,

2019.

        323.   The Supreme Court ruled that Lee’s false testimony about finding blood on

the bathroom towel, and the prosecution’s failure to correct it, violated Shawn’s right to

a fair trial. It ordered that he be granted a new trial.

        324.   After the State concluded that there was insufficient evidence to permit a

retrial, the Connecticut Superior Court dismissed all of the charges against Shawn on

July 10, 2020, finally ending his three-decade ordeal.

        325.   In explaining the State’s decision not to retry the case, the State’s Attorney

represented to the court that there were “significant obstacles to the State’s ability to

prove the case beyond a reasonable doubt,” including “the lack of forensic evidence


                                              44
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 45 of 56




establishing a link between [Shawn] and the crime scene, despite the most recent testing

and retesting completed by the Connecticut Forensic Laboratory” and the recantation of

Timothy Saathoff, whom the State characterized as a “material witness.”

                                    V. 30 Years Lost

       326.   As a result of Defendants’ misconduct, Shawn Henning spent

approximately 30 years incarcerated for a murder of which he was completely innocent.

       327.   Shawn has been publicly shamed, disgraced, and humiliated because of

the ordeal of being falsely accused and convicted of a gruesome murder. Nothing can

undo the reputational damage he has sustained.

       328.   Shawn’s wrongful conviction and incarceration violated his fundamental

constitutional rights. This action seeks damages for the period from November 18, 1988,

through each and every year to the present, and continuing into the future. Defendants’

unlawful, intentional, willful, deliberately indifferent, reckless, and negligent acts and

omissions caused Mr. Henning to be wrongly seized, wrongfully convicted, falsely

imprisoned, and forced to serve decades of prison time for a crime he did not commit.

       329.   Defendants’ unlawful, intentional, willful, deliberately indifferent, and

reckless acts and omissions caused Mr. Henning the following injuries and damages,

which were foreseeable to Defendants at the time of their acts and omissions: physical

injuries (including being stabbed in the chest with a shiv by another inmate); pain and

suffering; severe mental anguish; emotional distress; loss of family relationships; severe

psychological damage; loss of educational opportunity; loss of professional opportunity;

loss of income; infliction of physical illness; inadequate medical care; humiliation,

indignities and embarrassment; degradation; permanent loss of natural psychological

development; and restrictions on all forms of personal freedom including but not


                                             45
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 46 of 56




limited to diet, sleep, personal contact, educational opportunity, vocational opportunity,

athletic opportunity, personal fulfillment, sexual activity, family relations, reading,

television, movies, travel, enjoyment, and expression, for which he is entitled monetary

relief.

                                    CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
    42 U.S.C. § 1983 – Fabrication of Evidence in Violation of the Right to a Fair Trial
                 (Against Defendants Ocif, O’Mara, McCafferty, and Lee)

          330.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

          331.   At all relevant times, Ocif, O’Mara, McCafferty, and Lee acted under color

of law in investigating Plaintiff for the murder of Everett Carr.

          332.   Defendants fabricated evidence against Plaintiff, and/or failed to intervene

to prevent the fabrication of evidence against Plaintiff despite having knowledge of the

fabrication and a reasonable opportunity to intervene.

          333.   The fabricated evidence includes but is not limited to the invented self-

inculpatory “turning in the driveway” and knowledge of the victim’s “tattoos”

statements, the false secondary confessions attributed to Mrs. Henning and Mr.

Saathoff, and the fabricated positive test for blood on the bathroom towel.

          334.   This evidence was likely to, and ultimately did, influence the jury’s verdict

finding Plaintiff guilty.

          335.   Defendants forwarded this fabricated evidence to prosecutors, who

presented it to the jury that convicted Plaintiff.

          336.   Plaintiff was wrongfully convicted and incarcerated as a result.




                                               46
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 47 of 56




       337.    Defendants acted with a knowing, willful, wanton, grossly reckless,

unlawful, unreasonable, unconscionable, and flagrant disregard of Plaintiff’s rights,

privileges, welfare, and well-being, and are guilty of egregious and gross misconduct

towards Plaintiff.

       338.    Defendants’ wrongdoing proximately caused the damages hereinbefore

alleged.

                           SECOND CAUSE OF ACTION
    42 U.S.C. § 1983 – Malicious Prosecution in Violation of the Fourth Amendment
               (Against Defendants Ocif, Acker, McCafferty, and O’Mara)

       339.    Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

       340.    Defendants Ocif, Acker, McCafferty, and O’Mara initiated criminal

proceedings against Plaintiff by generating false evidence against him and providing it

to prosecutors and/or failing to intervene to prevent the presentation of such false and

fabricated evidence.

       341.    The proceedings terminated in Plaintiff’s favor when all charges against

him were dismissed.

       342.    There was no probable cause for the criminal proceedings against Plaintiff,

which were based almost entirely on fabricated and patently unreliable evidence.

       343.    As demonstrated by their gross deviations from acceptable police

procedures and their intentional fabrication of evidence, Defendants Ocif, Acker,

McCafferty, and O’Mara acted with malice in pursuing criminal proceedings against

Plaintiff.

       344.    Plaintiff was wrongfully convicted and incarcerated as a result.




                                             47
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 48 of 56




       345.   Defendants Ocif, Acker, McCafferty, and O’Mara acted with a knowing,

willful, wanton, grossly reckless, unlawful, unreasonable, unconscionable, and flagrant

disregard of Plaintiff’s rights, privileges, welfare, and well-being, and are guilty of

egregious and gross misconduct towards Plaintiff.

       346.   Defendants Ocif, Acker, McCafferty, and O’Mara’s wrongdoing

proximately caused the damages hereinbefore alleged.

                            THIRD CAUSE OF ACTION
  42 U.S.C. § 1983 – Suppression of Material Favorable Evidence / Brady v. Maryland
(Against Defendants Town of New Milford, Graham, Jordan, Quartiero, Ocif, and Acker)

       347.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

       348.   Defendants Graham, Jordan, Quartiero, Ocif, and Acker acted under color

of state law in investigating Plaintiff for murder.

       349.   In the course of the investigation, these Defendants uncovered and/or

learned of evidence favorable to Plaintiff, including (a) that $1,000 in cash was left

undisturbed at the victim’s residence, undermining the theory that the crime was a

burglary gone wrong; (b) that Tina Yablonski told police during a March 4, 1986 pre-

polygraph interview that she, Ricky, and Shawn had departed Danbury at 12:25 a.m. on

the night of the murder and therefore could not have been present when the victim’s

neighbors heard a loud car in the area; (c) the crime scene video showing, among other

things, that Diana Columbo’s bedroom was undisturbed; and (d) that, before changing

her story, Yablonski was offered immunity from prosecution for any role she might have

played in a New Hampshire burglary.




                                              48
         Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 49 of 56




       350.    This evidence was material and would likely have led to an outcome more

favorable to Plaintiff in the criminal proceedings against him.

       351.    Defendants suppressed this evidence by not disclosing it to prosecutors,

thereby preventing it from reaching Plaintiff or his defense counsel, and/or failed to

intervene to prevent the suppression of this evidence despite having knowledge of the

suppression and a reasonable opportunity to intervene.

       352.    Plaintiff was wrongfully convicted and incarcerated as a result.

       353.    Defendants acted with a knowing, willful, wanton, grossly reckless,

unlawful, unreasonable, unconscionable, and flagrant disregard of Plaintiff’s rights,

privileges, welfare, and well-being, and are guilty of egregious and gross misconduct

towards Plaintiff. Defendants’ wrongdoing proximately caused the damages

hereinbefore alleged.

                          FOURTH CAUSE OF ACTION
                      42 U.S.C. § 1983–Civil Rights Conspiracy
     (Against Defendants Ocif, O’Mara, McCafferty, Acker, Jordan, Quartiero, Graham,
     and Lee)

       354.    Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

       355.     The Defendants, Ocif, O’Mara, McCafferty, Acker, Jordan, Quartiero,

Graham, and Lee, acting within the scope of their employment and under color of state

law, agreed among themselves and with other individuals to act in concert in order to

deprive Mr. Henning of his clearly established Fourth, Fifth, and Fourteenth

Amendment rights to be free from unreasonable searches and seizures, false arrest, false

imprisonment, malicious prosecution, deprivation of liberty without due process of law,

and to a fair trial.



                                             49
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 50 of 56




      356.   In furtherance of the conspiracy, these Defendants engaged in and

facilitated numerous overt acts, including without limitation the following:

          a. Suggesting and/or fabricating inculpatory evidence in the form of

             Defendant McCafferty’s report, Defendant O’Mara’s report, Defendant

             Ocif’s reports; Mrs. Henning’s statement, Mr. Saathoff’s statement, and

             Defendant Lee’s false evidence that he had tested and found blood on the

             towel at the crime scene; and

          b. Intentionally or with deliberate indifference failing to comply with their

             duty to disclose Brady evidence during the pendency of the case, including

             without limitation: the recovery of $1,000 in large bills from the crime

             scene; recording of a pre-polygraph interview with Tina Yablonski in

             which she confirmed that Ricky and Shawn could not have been in New

             Milford at the time the State accused them of being there; and video

             footage of the crime scene; and

          c. Wrongfully prosecuting Mr. Henning while knowing they lacked probable

             cause.

      357.   Defendants’ acts and omissions, as described in the preceding paragraphs,

were the direct and proximate cause of Mr. Henning’s injuries. Defendants knew, or

should have known, that their conduct would result in Mr. Henning’s wrongful arrest,

prosecution, conviction, and incarceration.

                          FIFTH CAUSE OF ACTION
                       42 U.S.C. § 1983–Failure to Intervene
     (Against Defendants Ocif, O’Mara, McCafferty, Acker, Jordan, Quartiero, and
     Graham)




                                              50
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 51 of 56




       358.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

       359.   By their conduct and under color of state law, Defendants Ocif, O’Mara,

McCafferty, Acker, Jordan, Quartiero, and Graham had opportunities to intervene on

behalf of Mr. Henning to prevent his malicious prosecution, lack of a fair trial and

deprivation of liberty without due process of law, but, due to their intentional conduct

and/or reckless or deliberate indifference, declined or refused to do so.

       360.   These Defendants’ failures to intervene violated Mr. Henning’s clearly

established constitutional rights to not be maliciously prosecuted, denied a fair trial and

deprived of liberty without due process of law as guaranteed by the Fourth and

Fourteenth Amendments. No reasonable police officer in 1985-1988 would have

believed that failing to intervene to prevent Defendants from fabricating evidence,

feeding facts to, manipulating, rewarding, and coercing alleged witnesses to fabricate

evidence, withholding material exculpatory evidence, and deliberately failing to conduct

a constitutionally adequate investigation, and causing Mr. Henning to be arrested and

prosecuted without probable cause, were lawful.

       361.   These Defendants knew, or should have known, that their conduct would

result in Mr. Henning’s wrongful arrest, prosecution, conviction, and incarceration. As a

direct and proximate result of the Defendants’ failures to intervene, Mr. Henning was

wrongly convicted and imprisoned for thirty years and suffered the other grievous and

continuing injuries and damages as set forth above.




                                            51
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 52 of 56




                             SIXTH CAUSE OF ACTION
                                       Negligence
                      (Against Defendants Ocif, O’Mara, McCafferty,
                       Jordan, Quartiero, Graham, Acker, and Lee)

       362.   Plaintiff repeats and realleges the above paragraphs as if the same were fully

set forth at length herein.

       363.   Defendants Ocif, O’Mara, McCafferty, Jordan, Quartiero, Graham, Acker,

and Lee owed Plaintiff a duty to exercise reasonable care in their investigation of crimes,

to reasonably pursue and disclose exculpatory evidence, and to refrain from fabricating

evidence and pursuing criminal prosecutions without sufficient basis.

       364.   Defendants Ocif, O’Mara, McCafferty, Jordan, Quartiero, Graham, Acker,

and Lee breached these duties by their conduct set forth above.

       365.   The negligent acts and omissions of Defendants Ocif, O’Mara, McCafferty,

Jordan, Quartiero, Graham, Acker, and Lee proximately caused the damages

hereinbefore alleged.

                           SEVENTH CAUSE OF ACTION
                        Negligent Infliction of Emotional Distress
                      (Against Defendants Ocif, O’Mara, McCafferty,
                       Jordan, Quartiero, Graham, Acker, and Lee)

       366.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

       367.   Defendants Ocif, O’Mara, McCafferty, Jordan, Quartiero, Graham, Acker,

and Lee negligently and grossly negligently, and in breach of their duties owed to

Plaintiff to refrain from fabricating evidence, manipulating witnesses, withholding

material exculpatory evidence, and otherwise acting to deny him due process of law,

directly and proximately caused Plaintiff, who was innocent, to be falsely arrested,

maliciously prosecuted, and wrongly imprisoned for thirty years. Defendants Ocif,


                                            52
           Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 53 of 56




O’Mara, McCafferty, Jordan, Quartiero, Graham, Acker, and Lee’s actions directly and

proximately caused the grievous and continuing injuries and damages set forth above.

       368.    Plaintiff suffered severe and extreme emotional distress, anxiety, and

physical and mental harm which were reasonable and foreseeable in light of the conduct

of Defendants Ocif, O’Mara, McCafferty, Jordan, Quartiero, Graham, Acker, and Lee.

       369.    Defendants’ wrongdoing proximately caused the damages hereinbefore

alleged.

                             EIGHTH CAUSE OF ACTION
                  Intentional or Reckless Infliction of Emotional Distress
                      (Against Defendants Ocif, O’Mara, McCafferty,
                       Jordan, Quartiero, Graham, Acker, and Lee)

       370.    Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

       371.    Defendants Ocif, O’Mara, McCafferty, Jordan, Quartiero, Graham, Acker,

and Lee, in investigating Plaintiff and pursuing the criminal prosecution of Plaintiff, as

set forth above, intended, recklessly disregarded or knew or should have known that

their conduct would cause emotional distress and that such distress might result in

illness or bodily harm.

       372.    The Defendants’ conduct was extreme and outrageous.

       373.    Plaintiff suffered severe and extreme emotional distress anxiety, and

physical and mental harm which were reasonable and foreseeable in light of the conduct

of Defendants Ocif, O’Mara, McCafferty, Jordan, Quartiero, Graham, Acker, and Lee.

       374.    Defendants’ wrongdoing proximately caused the damages hereinbefore

alleged.




                                            53
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 54 of 56




                             NINTH CAUSE OF ACTION
                        Indemnification – Conn. Gen. Stat. § 7-465
                        (Against Defendant Town of New Milford)

       375.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

       376.    Defendant Jordan, was a police officer acting in the performance of his

duties within the scope of his employment with Defendant Town of New Milford and

under color of law.

       377.   As set forth above, Jordan infringed Plaintiff’s civil rights and caused him

physical damages to his person and property while performing his duties and acting

within the scope of his employment.

       378.   As a direct and proximate result of his conduct, Plaintiff suffered the

damages hereinbefore alleged.

       379.   Within six months after the foregoing causes of action accrued, pursuant

to Conn. Gen. Stat. § 7-465, Plaintiff filed with the clerk of the Town of New Milford

written notice of his intention to commence this action and of the time when and the

place where the damages were incurred or sustained.

       380. Pursuant to the Third, Fourth, Fifth, Sixth, Seventh and Eighth Causes of

Action, Defendant Town of New Milford is liable for Plaintiff’s damages under Conn.

Gen. Stat. § 7-465.

                             TENTH CAUSE OF ACTION
                        Direct Action – Conn. Gen. Stat. § 52-557n
                        (Against Defendant Town of New Milford)

       381.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.




                                            54
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 55 of 56




       382.   Defendant Jordan was a police officer acting in the performance of his

duties within the scope of his employment with Defendant Town of New Milford and

under color of law.

       383.   Jordan owed Plaintiff a duty to exercise reasonable care in his

investigation of crimes, to reasonable pursue and disclose exculpatory evidence, to

refrain from fabricating evidence, and/or to intervene to prevent other law enforcement

officers from engaging in such misconduct.

       384.   Jordan breached these duties by his conduct set forth above.

       385.   Even to the extent that Jordan was performing discretionary functions, he

disregarded the risk of imminent harm to Plaintiff, an identifiable person.

       386.   In addition, or in the alternative, the actions of Jordan involved malice,

malicious intent to vex or trouble, and/or intent to injure.

       387.   As a direct and proximate result of his conduct, Plaintiff suffered the

damages hereinbefore alleged.

       388. Defendant Town of New Milford is liable for those damages under Conn.

Gen. Stat. § 52-557n.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court grant the following relief jointly

and severally against Defendants:

       1.     Compensatory damages in an amount to be determined;

       2.     Punitive damages in an amount to be determined;

       3.     Pre-judgment interest as allowed by law;




                                             55
        Case 3:20-cv-01792-VAB Document 1 Filed 12/02/20 Page 56 of 56




      4.     An order awarding Plaintiff reasonable attorneys’ fees, together with costs

and disbursements, pursuant to 42 U.S.C. § 1988, Connecticut common law and the

inherent powers of this Court; and

      5.     Such other further relief as the Court may deem just and proper.


Dated: December 2, 2020




                                        SHAWN HENNING, PLAINTIFF


                                               /s/
                                        Craig A. Raabe (ct04116)
                                        Izard, Kindall & Raabe, LLP
                                        29 South Main Street, Suite 305
                                        West Hartford, CT 06107
                                        Direct: (860) 513-2939
                                        Fax: (860) 493-6290
                                        Email: craabe@ikrlaw.com

                                        W. James Cousins (ct06382)
                                        54 Danbury Road, Suite 413
                                        Ridgefield, CT 06877
                                        Tel. No.: (203) 205-0622
                                        Email:jcousins@wjcousinslaw.com




                                          56
